Citation Nr: 0635088	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  05-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as mental stress.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to 
July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for an 
acquired psychiatric disorder, claimed as mental stress.  

In July 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and is associated 
with the claims folder.  


FINDINGS OF FACT

There is no competent medical evidence of record that shows 
the veteran has an acquired psychiatric disorder, claimed as 
mental stress, related to his active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as mental stress, 
was not incurred or aggravated by active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in August 2003 and 
October 2003, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claim.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claim.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for service connection 
claim.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was accomplished in this 
case, and proper VA process was performed as to the claim.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the appeal of the claims for service connection, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, and was 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  There is no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain. In an April 2006  statement to 
VA from the veteran, he indicated that he had no additional 
evidence to submit.  He was offered a hearing and testified 
at a Travel Board hearing before the undersigned VLJ, in 
July 2006.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection 

The veteran asserts, in essence, that service connection is 
warranted for an acquired psychiatric disorder, claimed as 
mental stress, as a result of his active service.  The 
veteran claims that he should never have been taken into 
service because of his limited abilities and that he was not 
capable of being a soldier.  He stated that he was slow in 
school and only had an 8th grade mentality.  While in 
service, he claims to have hit his head on the tanks he 
worked on several times and this affected him mentally.  He 
also indicated that during service, he played Russian 
Roulette with several guys, also in service.  The serviceman 
sitting next to him shot himself in the head and his brains 
splattered all over the veteran.  He claims to have suffered 
from shock as a result of this incident.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

A claim for an acquired psychiatric disorder, claimed as 
mental stress, fails.  The veteran has a psychiatric 
diagnosis of major depression.  Unfortunately, there were no 
findings, treatment, or diagnosis of an acquired psychiatric 
disorder, to include mental stress or major depression in 
service.  Additionally, there is no evidence in service, 
including service medical records, that he witnessed someone 
shoot himself while playing Russian roulette.  During the 
Board hearing, the veteran was asked to provide information 
which would help VA assist him in corroborating this event.  
The veteran, however, in essence stated that he was unable to 
provide specific information.  In the absence of 
corroborating evidence that this event occurred, the Board 
cannot find that this event took place.  

Postservice medical records show that the veteran has been 
treated on numerous occasions for major depression.  However, 
most of the veteran's treatment was related to treatment for 
substance abuse, which included the diagnosis of major 
depression.  Direct service connection may be granted only 
when a disability was incurred or aggravated in the line of 
duty and not the result of the veteran's own willful 
misconduct, or for claims filed after October 31, 1990, the 
result of his or her abuse of drugs or alcohol.  38 C.F.R. 
§ 3.301(a).  The veteran's depression was diagnosed several 
years after service and the veteran has not submitted any 
competent medical evidence showing that his condition is 
related to service, including any event in service.  The only 
evidence linking his current psychiatric disability to 
service is the veteran's assertions.  It is well established 
that laypersons cannot provide competent evidence when an 
expert opinion is required, as is the case with establishing 
the etiology or diagnosis of a medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of competent medical evidence linking a 
current psychiatric disability to service, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as mental stress, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


